Citation Nr: 1707411	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a left buttock fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in Vietnam from March 1967 to March 1969.  He served in Vietnam, and his awards and decorations included the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In an April 2016 decision, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. A low back disorder did not manifest in service and is not attributable to service; arthritis of the lumbar spine did not manifest to a compensable degree within one year of discharge from service.

2. A low back disorder is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in March 2010, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 C.F.R. § 3.326(a).  In this case, the service treatment records have been of record since at least the March 2010 rating decision.  The RO also obtained VA outpatient treatment records.  In support of his claim, the Veteran has submitted private medical records as well as personal lay statements.  

VA afforded the Veteran VA examinations in December 2009 and July 2015 with respect to his low back disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions that his low back disorder is related to his service-connected residuals of a left buttock fragment wound, and the examiners described the Veteran's low back disorders in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinions supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The Board also finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's August 2014 and April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Following the August 2014 Board remand, as discussed above, the Veteran was afforded a VA examination in July 2015.  The RO associated all records reviewed in conjunction with the Veteran's claims to include all outstanding Social Security Administration records and VA treatment records.  Additionally, although the RO requested in May 2016 that the Veteran provide private medical records documenting the 2006 low back surgery and provider opinion that the Veteran's low back condition was due to an abnormal gait from his service-connected residuals of a left buttock fragment wound, pursuant to the Board's April 2016 remand, neither the Veteran nor his representative responded.  The Board notes that the duty to assist is not a one-way street; a veteran cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.  

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the Veteran's low back disorder.

The pertinent evidence reflects that Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment, or diagnosis of a low back disorder.  Specifically, the Veteran's entrance and separation examinations in June 1966 and October 1968, respectively, did not mention any low back problems or arthritis.  Additionally, at the October 1968 separation exam the Veteran indicated that he was in good health and in March 1969 there had been no change in his medical condition.

Following service, in August 2006, the Veteran complained of left buttock, hip, and leg pain and pain in his neck and shoulder with numbness and tingling in his left arm.  However, the Veteran was most bothered by the pain in his left buttock and hip.  Dr. D.R. noted that the Veteran had a negative MRI of his left hip and that the pain went below the knee accompanied by numbness and tingling.  Dr. D.R. opined that these symptoms did not fit with hip pain and that it appeared to be nerve compression.  See August 16, 2016 correspondence from Dr. D.R. to Dr. M.R.  Although Dr. D.R. diagnosed him with several back conditions, he did not render any determinations addressing the etiology of the Veteran's low back disability.  See August 2006 correspondence from Dr. D.R. to Dr. M.R.; September 25, 2016 correspondence from Dr. D.R. 

In 2009, an orthopedic spine specialist, Dr. M.C., treated the Veteran for his back pain and the Veteran underwent a prior lumbar decompressive laminectomy and fusion in April 2009.  However, Dr. M.C made no finding as to the cause of the Veteran's low back disorder.

In December 2009, the Veteran was afforded a VA examination to determine whether his service-connected residuals of fragment wound left buttock was related to his lumbar degenerative disc disease.  The examiner reported that the Veteran had a long history in iron mining and lead smelting without any complaints relative to the performance of his lumbar spine affecting any of the core essentials of performing those jobs.  The examiner accepted that the Veteran developed significant radiculopathy to the left lower extremity approximately 2-3 months prior to visiting Dr. D.R.  The examiner also noted that the Veteran's wife described what she considered to be of a somewhat abnormal gait pattern at times throughout the 37 years that she was married to the Veteran.  Given his occupational history and the rather short period of time between his radiculopathic symptoms and related surgery in 2006 and 2009, the examiner concluded that that the Veteran's gait was not of a degree to cause any biomechanical imbalance so as to impose increased stress upon the lumbar spine to result in lumbar degenerative disc disease.  He added that there was normal strength at the gluteal muscles and it would not have had any significant loss of strength in the internal/external hip rotators.  The examiner opined that it was less likely as not that the Veteran's service connected residuals of fragment wound left buttock were approximately causative or substantially related to his lumbar degenerative disc disease. 

The Veteran was re-evaluated by Dr. M.C. in July 2010 regarding his complaints of back pain radiating into the left lower extremity with numbness and paresthesia involving the left leg.  The Veteran related that he fell down five steps approximately 4 to 5 weeks prior, which aggravated his symptoms.  He also reported that his capacity to ambulate long distances was reduced and that he was favoring his left leg.  Dr. M.C. found that the Veteran did walk with an obvious list or limp and his range of motion of the cervical spine was reduced in extension but he had full hip range of motion.  The results of the Veteran's thoracic and lumbar examinations revealed no tenderness to palpitation and no muscle spasm, a well-healed back scar that was non-tender to touch. Dr. M.C.'s diagnostic impression was degenerative disc disease, facet degenerative joint disease, back pain, spinal stenosis, and sciatica.  However, he did not provide a nexus opinion that would support the Veteran's claim

VA treatment records in August 2012, October 2012, and November 2015 reflect the Veteran's medical history of chronic back pain and spinal-related treatment but do not address the etiology of the Veteran's low back disorder and do not link his diagnoses to his military service.

For the period of January 2013 to April 2013, the Veteran also received private treatment for his low back pain from Dr. S.O.  In January, the Veteran reported that the low back pain started gradually with no apparent injury.  At his following treatment visits, the Veteran could not recall the etiology of his low back pain.  Moreover, Dr. S.O. did not provide a nexus or diagnostic link to service for the Veteran's low back disorder.

In July 2015, the Veteran was provided an additional VA examination.  The Veteran reported that his low back pain began in 2006 but he was unable to recall the circumstances of onset.  He also stated that he had a bone spur in his spine affecting his left foot.  The examiner cited the Veteran's private medical records pertaining to back pain complaints and stated that the records do not mention a history of shrapnel injury to the left buttock/hip region.  The examiner noted that the Veteran reportedly had a normal MRI of left hip in July 2006, per Dr. D.R. 
The examiner stated that retained shrapnel in the body is considered a medical contra-indication to magnetic resonance imaging.  In his findings, the examiner noted that Dr. D.R. documented that he did not think that the Veteran's left buttock and left leg pain were related to a hip condition, but were more likely due to nerve compression.  Thus, further imaging of the lumbar spine was pursued and the Veteran's initial lumbar surgery ensued.  The examiner determined that private medical records pertinent to the Veteran's back condition, from 2006-present, did not document a chronic gait abnormality.  He found that an asymptomatic shrapnel injury localized to the left buttock/trochanteric region of the left hip would not have caused lumbar degenerative arthritis in the absence of a chronic marked gait deformity.  Moreover, the examiner fully agreed with the December 2009 VA examiner's medical opinion regarding this issue.  

The examiner further concluded that the weight of the available medical evidence indicates that the Veteran's back condition, diagnosed 35 years after his shrapnel injury, resulted from a combination of his obesity, occupational overuse (as described in detail in the December 2009 VA examination), and the natural aging process of the spine.  In the July 2015 examiner's opinion, the low back condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

Additionally, the July 2015 examiner found that the shrapnel wound itself was difficult to locate at examination, was non-tender, and completely asymptomatic.  The examiner opined that it was less likely than not that the Veteran's current low back disability was "aggravated beyond its normal progression" by the service-connected shrapnel residuals, as there was no mention of the shrapnel injury, nor of a chronic gait abnormality that might be medically attributable to the shrapnel injury of the left hip, in the available medical records pertaining to his back condition.  

In this case, the Veteran does not contend, nor does the evidence suggest, that his low back disorder was incurred in or is directly related to his military service. Service treatment records do not reflect complaint, finding, or diagnosis with respect to the low back, and there is otherwise no evidence linking the current low back disorder.  Rather, he contends that his low back disorder was caused or aggravated by his service-connected residuals of a left buttock fragment wound.  Specifically, the Veteran asserted that after he had surgery for his lumbar spine, the physician mentioned that this lumbar spine condition was due to the abnormal gait from his left buttock/hip wound.  See Correspondence dated October 16, 2009 from Veteran's representative.  Accordingly, the Board concludes that entitlement to service connection for a low back disability on a direct basis is not warranted.

In regard to the diagnosed DJD (arthritis), there is no indication that the disability occurred in service or manifested to a compensable degree within one year of separation from service.  Arthritis or characteristic manifestations of the disease process was not noted at the Veteran's entrance and separation examinations in June 1966 and October 1968, respectively, or at any follow-up examinations.  Rather, the record reflects that DJD manifested in 2010.  See Dr. M.C.'s letter dated July 1, 2010 to Dr. L.L.  Thus, the Board concludes that arthritis did not manifest in service or within the one year presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

With respect to the claim for service connection on a secondary basis, the evidence weighing against the Veteran's claim primarily consists of the December 2009 and July 2015 VA examiners' opinions.  The examiners reviewed the evidence of record, including the Veteran's lay statements, and relied on their own training, knowledge, and expertise as medical professionals in rendering their opinions.  Therefore, the Board finds the December 2009 and July 2015 VA examiners' opinions to be highly probative. 

In this case, the evidence weighing in favor of the Veteran's claim primarily consists of the Veteran's representative's October 2009 statement that he "had surgery for the lumbar spine and the physician . . . mentioned that this condition was due to the abnormal gait from the left buttock/hip wound."  See Correspondence dated October 16, 2009 from Veteran's representative.  However, as noted above, neither the Veteran nor his representative provided any private medical records to support this assertion.  In that regard, the Board notes that it remanded this matter in April 2016 to afford the Veteran the opportunity to provide sufficient information for VA to attempt to obtain outstanding private medical records, including those referenced by the Veteran's representative.  Again, neither the Veteran nor his representative responded to the request.  Although the Board finds that a lay person is competent to report a contemporaneous medical diagnosis that his condition was due to an abnormal gait, the record does not support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Finally, the Board has considered the lay statements and assertions set forth by the Veteran and his representative, including the sincere belief that his low back disorder is related to his service-connected residuals of a left buttock fragment wound.  See also VA Form VA 21-4138 Statement In Support of Claim, Correspondence dated October 16, 2009 from Veteran's representative, and the March 2013, March 2016, and January 2017 Appellate Briefs.  While the Veteran's and his representative's assertions have been considered, the Board finds that such evidence is not competent to establish the etiology of his low back disorder, as that is a complex medical matter outside the knowledge of lay persons.  See Jandreau, 492 F.3d at 1377 ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . . ").  Although the Veteran's statements regarding his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition, in this case, his lay opinion alone is not competent evidence of causation.  Hence, the Board finds the VA examiners' opinions more probative for the reasons described above.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286  (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29  (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).




	(CONTINUED ON NEXT PAGE)


Accordingly, the Veteran's claim for service connection for a low back disorder is denied.



ORDER

Service connection for a low back disorder, to include as secondary to service-connected residuals of a left buttock fragment wound, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


